COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


HUNTLEY FARMS
AND
CENTURY INDEMNITY COMPANY                     MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1169-96-4                      NOVEMBER 26, 1996

RANDOLPH S. KENDRICK, SR.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Douglas A. Seymour, on brief), for
            appellants.

            (Lawrence J. Pascal; Ashcraft & Gerel, on
            brief), for appellee.



     Huntley Farms and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in reversing the deputy

commissioner's credibility determination and finding that

Randolph S. Kendrick, Sr. ("claimant") proved he sustained an

injury by accident arising out of and in the course of his

employment on August 15, 1994.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     The commission found that claimant sustained a new injury by

accident arising out of his employment on August 15, 1994.    In so

ruling, the commission stated:
          We find credible the claimant's testimony
          that as he was stepping down from a saw mill
          platform, he stepped awkwardly onto the
          corner of a step in order to avoid a log
          which was protruding onto the step and a
          co-worker who was sawing on the platform.
          The comments of Dr. Dart indicate that the
          April, 1994 injury contributed to the
          claimant's ankle instability. The claimant,
          his wife, and the farm manager all testified
          that the claimant continued to experience
          problems with this ankle following the April
          injury. The awkward movement onto the step,
          combined ith [sic] the pre-existing ankle
          instability, caused claimant to fall.
          Although the step from the saw mill platform
          was not defective, the claimant's movement
          was impeded. The Deputy Commissioner found
          that this description of the accident was not
          credible because the medical reports do not
          mention the log protruding on the step.
          However, we do not find that the medical
          reports which describe the accident in
          general terms, impeach claimant's credible
          testimony.

     If, as in this case, "the deputy commissioner's

determination of credibility is based on the substance of the

testimony rather than upon the witness's demeanor, such a finding

is as determinable by the full commission as by the deputy."

Kroger Co. v. Morris, 14 Va. App. 233, 236, 415 S.E.2d 879, 880

(1992).



                                2
        Claimant's testimony, which was not inconsistent with the

medical records, provides credible evidence to support the

commission's finding that he sustained a new injury by accident

arising out of and in the course of his employment on August 15,

1994.    The deputy commissioner's credibility determination was

based on the evidence and the substance of claimant's testimony.

Therefore, the full commission could make its own credibility

determination.     Id.   In its role as fact finder, the commission

was entitled to accept claimant's testimony.
        In addition, Dr. Dart's medical records provide credible

evidence to support the commission's finding that claimant's

post-August 15, 1994 disability and left ankle surgeries were

causally related to his August 15, 1994 injury by accident.

        For the reasons stated, we affirm the commission's decision.

                                                 Affirmed.




                                    3